UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

In re:

         TODD RUFFOLO,                                                Case No. 18-23837-rdd

                                                                      Chapter 7

                                                                      HON. ROBERT D. DRAIN
                  Debtor.
------------------------------------------------------------------x

                                           NOTICE OF MOTION

         PLEASE TAKE NOTICE, that upon the annexed application of attorneys for Ocwen

Loan Servicing, LLC as servicer for HSBC Bank USA, National Association, as Trustee for the

benefit of People's Financial Realty Mortgage Securities Trust, Series 2006-1, Mortgage Pass-

Through Certificates, Series 2006-1, (hereinafter “Movant”), the undersigned respectfully moves

this Court for an order, pursuant to 11 U.S.C. § 362(j) and 11 U.S.C. § 362(c)(4), confirming that

no automatic stay is in effect herein as to the lien interest of Movant in real property of the debtor

commonly known as 9 Pleasant Avenue, White Plains, New York 10605, together with Movant

attorney’s fees and costs as set forth in the Motion and such other and further relief as to the Court

may seem just and proper.

         PLEASE TAKE FURTHER NOTICE that this motion shall be returnable on the 22nd

day of March, 2019 at 10:00 a.m. of that day, or as soon thereafter as counsel can be heard, before

the Hon. Robert D. Drain at the United States Bankruptcy Court for the Southern District of New

York, 300 Quarropas Street, White Plains, New York 10601.

         PURSUANT TO BANKRUPTCY RULE 9014 AND LOCAL BANKRUPTCY RULE
9006-1(b), IF YOU INTEND TO OPPOSE THE MOTION, YOU MUST SERVE ON

MOVANT’S COUNSEL AND FILE WITH THE CLERK OF THE BANKRUPTCY

COURT, WRITTEN OPPOSITION TO THE MOTION SO AS TO ENSURE ACTUAL

RECEIPT NOT LATER THAN SEVEN (7) DAYS BEFORE THE RETURN DATE.

Dated: December 19, 2018
       Westbury, NY
                                      RAS BORISKIN, LLC
                                      Attorney for Secured Creditor
                                      900 Merchants Concourse, Suite 310
                                      Westbury, NY 11590
                                      Phone: (516) 280-7675
                                      Fax: (516) 280-7674

                                      By: /s/ _Kevin R. Toole_________
                                      Kevin R. Toole, Esq.
                                      Email: KTOOLE@RASCRANE.COM
TO:

Pro Se Debtor
Todd Ruffolo
Post Office Box 1696
White Plains, NY 10602

Trustee
Mark S. Tulis
Tulis Wilkes Huff & Geiger LLP
220 White Plains Road
2nd Floor
Tarrytown, NY 10591

U.S. Trustee
United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014

Chamber’s Copy
Hon. Robert D. Drain
US Bankruptcy Court- SDNY
300 Quarropas Street
White Plains, NY 10601
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

In re:

         TODD RUFFOLO,                                                Case No. 18-23837-rdd

                                                                      Chapter 7

                                                                      HON. ROBERT D. DRAIN
                  Debtor.
------------------------------------------------------------------x

  MOTION REQUESTING CONFIRMATION NO AUTOMATIC STAY IS IN EFFECT
                    PURSUANT TO 11 U.S.C. §362 (j)

TO:      THE HONORABLE ROBERT D. DRAIN
         UNITED STATES BANKRUPTCY JUDGE

         Secured Creditor, Ocwen Loan Servicing, LLC as servicer for HSBC Bank USA, National

Association, as Trustee for the benefit of People's Financial Realty Mortgage Securities Trust,

Series 2006-1, Mortgage Pass-Through Certificates, Series 2006-1, by and through the

undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(j) and 11 U.S.C. §

362(c)(4) to confirm the automatic stay has been terminated, and, in support thereof, states the

following:

1.       Debtor, Todd Ruffolo, filed a voluntary petition pursuant to Chapter 7 of the United States

Bankruptcy Code on November 30, 2018.

2.       Jurisdiction for this matter is granted to the Bankruptcy Court pursuant to 28 U.S.C. § 1334,

11 U.S.C. § 362, Fed. R. Bankr. P. 4001(a), and all other applicable rules and statutes affecting the

jurisdiction of the Bankruptcy Courts generally.

3.       On June 21, 2006, Debtor, Todd Ruffolo (a/k/a Todd Ruffalo) executed and delivered a

Promissory Note (“Note”) and a Mortgage (“Mortgage”) securing payment of the Note in the


                                                                                              18-23837-rdd
                                                                                                17-102986
                                                                                                     MFR
amount of $518,400.00 to People’s Choice Home Loans, Inc. The mortgage was held by Mortgage

Electronic Registration Systems, Inc. as nominee for People’s Choice Home Loans, Inc. The

Mortgage was recorded on August 23, 2006 in Instrument Number 462220567 of the Public

Records of Westchester County, New York. The Mortgage was assigned to Secured Creditor. True

and accurate copies of documents establishing a perfected security interest and ability to enforce

the terms of the Note are attached hereto as Composite Exhibit “A.” The documents include copies

of the Note with any required indorsements, Recorded Mortgage, Assignment(s) of Mortgage, and

any other applicable documentation supporting the right to seek a lift of the automatic stay and

foreclose, if necessary.

4.      Ocwen Loan Servicing, LLC services the underlying mortgage loan and note for the

property referenced in this Motion for HSBC Bank USA, National Association, as Trustee for the

benefit of People's Financial Realty Mortgage Securities Trust, Series 2006-1, Mortgage Pass-

Through Certificates, Series 2006-1 (hereinafter, "noteholder") and is entitled to proceed

accordingly. Should the Court hold that the Automatic Stay is not effective in this case or lifts

and/or sets aside by Order or if this case is dismissed or if the Debtor obtains a discharge and a

foreclosure action is commenced or recommenced, said foreclosure action will be conducted in

the name of the HSBC Bank USA, National Association, as Trustee for the benefit of People's

Financial Realty Mortgage Securities Trust, Series 2006-1, Mortgage Pass-Through Certificates,

Series 2006-1. The noteholder has the right to foreclose because noteholder is the original

mortgagee or beneficiary or assignee of the security instrument for the referenced loan. Noteholder

directly or through an agent has possession of the promissory note and the promissory note is either

made payable to noteholder or has been duly endorsed.

5.     The mortgage provides Secured Creditor a lien on the real property located at 9 Pleasant


                                                                                          18-23837-rdd
                                                                                            17-102986
                                                                                                 MFR
Avenue, White Plains, New York 10605 (the “Property”) in Westchester County, New York, and

legally described as stated in the mortgage attached in Composite Exhibit “A.”

5.      The terms of the aforementioned Note and Mortgage have been in default, and remain in

default since August 1, 2008, in the amount of $560,129.98, as of December 10, 2018.

6.      Secured Creditor obtained a judgment of foreclosure against the Debtor in an action in the

Supreme Court of the State of New York, Index No. 5071/2009, due to the default under the terms

of the Note and Mortgage securing Secured Creditor’s interest in certain real property legally

described as:

        ALL THAT CERTAIN PLOT PIECE ORPARCEL OF 1AND, WITH THE BUILDINGS
        AND IMPROVEMENTS THEREON ERECTED, SITUATE, LYING AND BEING IN
        THE CITY OF WHITE PLAINS COUNTY OF WESTCHESTER AND STATE OF
        NEW YORK, DESIGNATED AS LOTS 77 AND 78 ON A CERTAIN MAP
        ENTIT1ED, "SUBDIVISION MAP OF GEDNEY PARK, IN THE CITY OF WHITE
        PLAINS, WESTCHESTER COUNTY, NEW YORK”, MADE BY WADE
        CARPENTER & CO. INC., MAY 21, 1923 AND FILED IN THE WESTCHESTER
        COUNTY CLERK'S OFFICE (FORMERLY REGISTER'S OFFICE, DIVISION OF LAND
        RECORDS, ON JUNE 19, 1923, AS MAP NO. 2504, BEING BOUNDED AND
        DESCRIBED AS FOLLOWS:

        BEGINNING AT A POINT ON THE SOUTHWESTERLY SIDE OF PLEASANT
        AVENU.CL DISTANT 100.00 FEET NORTHEASTERLY FROM THE INTERSECTION
        FORMED BY THE NORTHEASTERLY SIDE OF GEDNEY WAY WITH THE
        SOUTHWESTERLY SIDE OF PLEASANT AVENUE, SAID POINT ALSO BEING
        WHERE THE DIVISION LINE BETWEEN LOTS 77 AND 72 INTERSECT 'WITH THE
        SOUTHWESTERLY SIDE OF PLEASANT AVENUE;

        RUNNING THENCE ALONG THE DIVISION LINE BETWEEN LOT 77 AND LOTS 72,
        71 AND PART OF LOT IO ON SAID MAP, NORTH 79° 58’ 00” WEST 62.11 FEET TO LOT
        66;

       RUNNING THENCE ALONG THE '   DIVISION LINE BETWEEN LOTS 77 AND 78 AND
       LOTS 66, 65 AND PART OF LOT 64 ON SAID MAP, NORTH 02., 39 ’30”EAST 71.28
       FEET TO LOT 79;

        RUNNING THENCE ALONG THE DIVISION LINE BETWEEN LOT 78 AND LOT 79 ON
        SAID MAP, SOUTH 78° 39' 0 0 ·" EAST 92.27 FEET TO THE NORTHWESTERLY SIDE
        OF PLEASANT AVENUE;

                                                                                        18-23837-rdd
                                                                                          17-102986
                                                                                               MFR
         RUNNING THENCE ALONG THE NORTHWESTERLY, WESTERLY AND
         SOUTHWESTERLY SIDE OF PLEASANT AVENUE; SOUTH 29 °15' 40” WEST 63.66
         FEET TO A POINT AND SOUTH 10° 02' 00" WEST 8.47 FEET TO THE POINT AND
         PLACE OF BEGINNING.


The Property is located at the street address of: 9 Pleasant Avenue, White Plains, New York,

10605.

7.       On October 2, 2017, Debtor filed a petition for relief under Case Number 17-23530. This

case was dismissed on March 6, 2018 pursuant to 11 U.S.C. §707(a).

8.       On May 21, 2018, Debtor filed a petition for relief under Case Number 18-22763. This

case was dismissed on November 6, 2018 pursuant to 11 U.S.C. 11 U.S.C. §707(a).

9.       This current case is the Debtor’s third bankruptcy filing since 2017 and the third one to be

pending within the year prior to its filing date. Based on the foregoing, it is Secured Creditor’s

position that the automatic stay did not go into effect upon the commencement of this case.

Therefore, Secured Creditor is entitled to relief under 11 U.S.C. § 362(c)(4) and (j).

10.      It is Secured Creditor’s believe that the Debtor has filed this bankruptcy in bad faith in a

further attempt to delay the inevitable foreclosure sale of the Property, just as Debtor used the two

previous filed cases in this Court.

11.       Secured Creditor has incurred court costs and attorney’s fees in this proceeding and will

incur additional fees, costs and expenses in foreclosing the Mortgage and in preserving and

protecting the Property, all of which additional sums are secured by the lien of the mortgage.

Secured Creditor seeks an award of its reasonable attorneys’ fees and costs, or alternatively, leave

to seek recovery of its reasonable attorneys’ fees and costs in any pending or subsequent

foreclosure proceeding.

         WHEREFORE, Secured Creditor, prays this Honorable Court enter an order confirming


                                                                                           18-23837-rdd
                                                                                             17-102986
                                                                                                  MFR
that the automatic stay is not in effect in this case pursuant to 11 U.S.C. §§ 362(c)(4) and 362(j)

and which will permit Secured Creditor to take any and all steps necessary to exercise any and all

rights it may have in the Property, to enforce its rights against and gain possession of said

collateral, to seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding,

and for any such further relief as this Honorable Court deems just and appropriate.

Dated: December 19, 2018
       Westbury, NY
                                              RAS BORISKIN, LLC
                                              Attorney for Secured Creditor
                                              900 Merchants Concourse, Suite 310
                                              Westbury, NY 11590
                                              Phone: (516) 280-7675
                                              Fax: (516) 280-7674


                                              By: /s/ Kevin R. Toole________
                                              Kevin R. Toole, Esq.
                                              Email: KTOOLE@RASCRANE.COM




                                                                                           18-23837-rdd
                                                                                             17-102986
                                                                                                  MFR
